COXE, District Judge.
No papers have been submitted on this motion except the briefs. The court understands that no objection is made to the form of the motion and that the sole question which counsel desire the court to determine is whether or not the circuit court has jurisdiction of the action. The court has been unable to find an authority sustaining the jurisdiction; none is cited. A persuasive argument, sustained by several recent decisions, can be advanced in favor'of the jurisdiction of the district court in these cases, but this conclusion, if affirmed, will not aid the complainant. Although the authorities are not in accord as to the proper construction of the present act, they all, apparently, agree that section 23 prohibits the circuit court from entertaining jurisdiction of actions of this character. Burnett v. Mercantile Co., 91 Fed. 365; Mitchell v. McClure, Id. 621; In re Sievers, Id. 366; Carter v. Hobbs, 92 Fed. 594; In re Abraham 93 Fed. 767; Hicks v. Knost, 1 Nat. Bankr. News, 336, 94 Fed. 625.
*799The proposition that paragraph c of section 23 of the act is applicable to a civil action cannot be maintained. It is limited by express words to “the offenses enumerated in this act,” namely, the crimes described in section 29. The motion is granted.